Donald L. Corbin, Chief Judge, concurring. I concur with the result reached by the majority. However, I would not rely on First National Bank of Denver v. Caro Construction Co., 211 Kan. 678, 508 P.2d 516 (1973), Swan Savings Bank v. Snyder, 124 Kan. 827, 830, 262 P. 547, 549 (1928), and other sister state case law for the basic premise of law that: One who desires to borrow money at a bank, or to renew an indebtedness he has there, and who goes to another to get him to sign the note with him in order that he can get the bank to accept it, acts for himself and does not act for the bank. Instead, I would reverse and remand because of the court’s refusal to instruct the jury that “the knowledge of an ‘interested agent’ is not imputed to his principal.” Although I do not like the following authority, I am obliged to follow it as the long-standing precedent of Arkansas case law. See Bank of Hoxie v. Meriwether, 166 Ark. 39, 265 S.W. 642 (1924); Little Red River Levee Dist. No. 2 v. Garrett, 154 Ark. 76, 242 S.W. 555 (1922); Greer v. Levee Dist. No. 3, 140 Ark. 60, 215 S.W. 171 (1919 ). See also Central Mfg. Co. v. St. Louis-San Francisco Ry., 394 F.2d 704 (8th Cir. 1968). The appellant bank, as a condition of refinancing the existing indebtedness of the Village Creek and White River Levee District and Mayberry Drainage District to the Merchants and Planters Bank of Newport, Arkansas, required that the districts deliver to it guarantees from individual landowners who were benefited by the improvements and had sufficient net worth to repay the debt. The commissioners of the district, according to their testimony, were acting within their capacities as commissioners of the district in obtaining guaranty signatures. I have to agree with appellant’s argument that even if the commissioners were acting as the agents of the bank, they were so interested in the transaction on an individual basis and as commissioners of the district that any knowledge gained by them during McGaughey’s signing of the guaranty agreement cannot be imputed to First Commercial Bank. I do not believe we would have to engage in speculation to reach the conclusion that if McGaughey’s disclaimer had been made known to appellant, it would not have funded the loan. As appellant points out, this would have been a result which would not have been in the best interests of the commissioners, either in their official capacities as commissioners or as individual landowners in the district. Generally, when an agent has no personal interest in the transaction, the law presumes that he will forward all relevant information obtained by him in his position as agent to the principal. However, the basis for the rule ceases to exist when, as here, the agent has a personal interest in the transaction which may conflict with the principal’s interests.